UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-----------------------------------------------------------------
KERRY O’BRIEN, as personal                                        :
representative of the estate of ERIC A.                           :
RUSSELL,                                                          :
                                                                  :                CASE NO. 1:18-CV-2982
           Plaintiff,                                             :
                                                                  :
vs.                                                               :                OPINION & ORDER
                                                                  :                [Resolving Doc. 8]
WASTE MANAGEMENT OF OHIO,                                         :
INC., et al.,                                                     :
                                                                  :
           Defendants.                                            :
                                                                  :
-----------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          Plaintiff Kerry O’Brien brings this action on behalf of Eric Russel. Eric Russel died in

an Akron recycling facility accident.

          Plaintiff originally brought the action in the Cuyahoga County Court of Common

Pleas. Defendants removed it to this Court.1 Plaintiff now moves to remand and for an

award of attorney’s fees and costs.2

          For the following reasons, the Court GRANTS Plaintiff’s motion to remand and

DENIES Plaintiff’s motion for attorney’s fees.


                                                        I.            Background

          Eric Russell worked at an Akron, Ohio, recycling center. Sometime on the evening

of February 22, 2017, he entered a cardboard baling machine to repair it. The baler started

while he was inside, crushing Russell to death.


1
    See Doc. 1.
2
 Doc. 8. Defendants Waste Management, Inc., Waste Management Ohio, Inc., and Greenstar Mid-America
LLC oppose. Doc. 18.
Case No. 1:18-cv-2982
Gwin, J.

          In November 2018, Plaintiff O’Brien, Russell’s estate representative, brought this

suit in state court. He makes Ohio-law claims for employer intentional tort,3 negligence,4

and products liability.

          Plaintiff alleges that Defendants Waste Management Ohio, Inc. (“Waste

Management Ohio”), Waste Management, Inc., and Greenstar Mid-America LLC

intentionally, recklessly, or negligently required Russell to use the baler in a dangerous

manner.5

                                           II.     Discussion

          Under 28 U.S.C. § 1441(b)(2), a defendant may remove a case based on diversity

only if none of the “parties in interest properly joined and served as defendants is a citizen

of the State in which the action is brought.” The parties agree that Defendant Waste

Management Ohio is a citizen of Ohio.

          Defendants argue that they properly removed the case because Plaintiff fraudulently

joined Waste Management Ohio to defeat diversity jurisdiction. Joinder is fraudulent

where a plaintiff lacks a “colorable basis” for recovery under state law against the joined

defendant.6 Defendant bears the burden of demonstrating fraudulent joinder.7                  The Court

resolves all factual disputes in favor of the non-removing party, and “[a]ll doubts as to the

propriety of removal are resolved in favor of remand.”8




3
  O.R.C. § 2745.01.
4
  Plaintiff added this count in his first amended complaint. See Doc. 12.
5
  Doc. 12 at 6-7.
6
  Casias v. Wal-Mart Stores, Inc., 695 F.3d 428, 433 (6th Cir. 2012) (quoting Coyne v. American Tobacco
Co., 183 F.3d 488, 493 (6th Cir. 1999)).
7
    Id.
8
    Coyne, 183 F.3d at 493.
                                                    -2-
Case No. 1:18-cv-2982
Gwin, J.

           Defendants say that Plaintiff lacks a colorable basis to recover against Waste

Management Ohio because the company did not employ Eric Russell and it had no role

operating the facility where he was killed.9 Defendants contend that Waste Management

subsidiary Greenstar Mid-America, LLC (“Greenstar”) employed Russell and ran the

facility.10 Waste Management Ohio’s only role at the facility, they say, was to deliver

materials.11 Defendants argue Waste Management Ohio’s lack of involvement with the

facility is fatal to Plaintiff’s claims.

           Plaintiff offers several pieces of evidence purporting to link Waste Management

Ohio to the facility. First, Plaintiff includes emails between Scott Combis, a safety manager

at “WM Recycling (Central Group)” and David Hass, Midwest group recycling

maintenance director for “Waste Management Recycling.”12 These emails discuss the

proper safety procedures for the baler that caused Russel’s death.

           Defendants argue that these emails do not directly implicate Waste Management

Ohio. However, they do support Plaintiff because they show that multiple Waste

Management entities aside from Greenstar were involved in developing safety procedures

for the Akron facility baler. They also cast doubt on Defendants’ contention that Greenstar

alone handled facility operations.

           Second, Plaintiff submits the Akron police report of the death, listing “Waste

Management” as Russel’s employer13 The report also has pictures of facility signs reading




9
    Doc. 18-2 at 2.
10
   Id.
11
   Id.
12
   Doc. 8-1.
13
     Doc. 8-2 at 10.
                                                 -3-
Case No. 1:18-cv-2982
Gwin, J.

“Waste Management Offices and Employee Entrance.”14 Defendants argue these prove

nothing, because the Waste Management name and logo are used by subsidiaries such as

Greenstar.15 Defendants essentially dispute that one should infer Waste Management

Ohio’s facility involvement from these Waste Management references. However, the Court

must resolve all factual disputes in the Plaintiff’s favor.

           Finally, Plaintiff offers a June 26, 2018 news article saying that “Waste Management

of Ohio . . . runs Akron’s Greenstar Recycling Center.”16 Defendant denies this and argues

that the article is hearsay.17

           The parties have not cited any case law discussing whether the Court may consider

inadmissible hearsay evidence when ruling on a motion to remand. Other district courts

have come to differing conclusions.18 The closest analogue to the current situation is a

motion to dismiss for lack of personal jurisdiction under Federal Rule 12(b)(2). When

ruling on a 12(b)(2) motion, courts also considers affidavits bearing on jurisdictional facts.

In that context, the Sixth Circuit held that it is improper to consider hearsay.19 Thus, the

Court will not consider the hearsay news article.




14
     Id. at 11.
15
     Doc. 18 at 5 n.2.
16
     Doc. 10-5 at 2.
17
    See Gailor v. Armstrong, 187 F. Supp. 2d 729, 734 (W.D. Ky. 2001) (holding that newspaper articles were
inadmissible hearsay and declining to consider them on a summary judgment motion).
18
    Compare McClendon v. Challenge Fin. Inv'rs Corp., No. 1:08CV1189, 2009 WL 589245, at *4 (N.D. Ohio
Mar. 9, 2009) (holding that hearsay declaration was properly considered on motion to remand because it fell
within the Federal Rule of Evidence 803(6) hearsay exemption) with Spottswood v. Stewart Title Guar. Co.,
No. CIVA 10-0109-WS-B, 2010 WL 1539993, at *4 n.11 (S.D. Ala. Apr. 16, 2010) (rejecting argument that
“strict compliance with all prerequisites of admissibility is necessary before an exhibit may be considered on
a motion to remand”).
19
   See Beydoun v. Wataniya Restaurants Holding, Q.S.C., 768 F.3d 499, 506 (6th Cir. 2014).
                                                     -4-
Case No. 1:18-cv-2982
Gwin, J.

           In sum, the Court must resolve all factual disputes in favor of the party opposing

removal. Because Plaintiff’s evidence raises a colorable possibility of recovery against

Waste Management Ohio, the Court grants Plaintiff’s motion to remand.

           Plaintiff also moves for attorney’s fees and costs. An award of fees under 18 U.S.C.

§ 1447(c) is proper where “the removing party lacked an objectively reasonable basis for

seeking removal.”20 Here, Defendant presented affidavits suggesting that Waste

Management Ohio did not employ Russell nor oversee the Akron facility. The Court

cannot say that Defendants lacked any objective basis for seeking removal. Thus, the

Court denies Plaintiff’s attorney’s fee motion.

                                             III.     Conclusion

           For the foregoing reasons, the Court GRANTS Plaintiff’s motion to remand the case

to state court. The Court DENIES Plaintiff’s motion for attorney’s fees.


           IT IS SO ORDERED.


Dated: February 21, 2019                                     s/      James S. Gwin
                                                             JAMES S. GWIN
                                                             UNITED STATES DISTRICT JUDGE




20
     Conver Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005).
                                                       -5-
